Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16-35 are allowed with the examiner's amendment as follow:
                                                 EXAMINER'S AMENDMENT
1.    An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2. Authorization for this examiner's amendment was given in a telephone interview with Mark R. Kresloff (Reg. No.42,766) on 05/03/2022. 
The application has been amended as follows: 
In the claims: 
17. (Currently Amended) The method of claim [[1]] 16, wherein based on the capability information indicating the UE being capable of a non-coherence transmission, the codebook subset is configured based on the first group of the codebook.
18. (Currently Amended) The method of claim [[2]] 17, wherein based on the capability information indicating the UE being capable of a partial-coherence transmission, the codebook subset is configured based on (i) the first group of the codebook and (ii) the second group of the codebook.
19. (Currently Amended) The method of claim [[3]] 18, wherein based on the capability information indicating the UE being capable of a full-coherence transmission, the codebook subset is configured based on (i) the first group of the codebook, (ii) the second group of the codebook and (iii) the third group of the codebook.
20. (Currently Amended) The method of claim [[1]] 16, wherein each of the precoding matrices included in the first group of the codebook is a matrix including one non-zero value for each layer, wherein each of the precoding matrices included in the second group of the codebook is a matrix including two non-zero values for the at least one layer, and wherein each of the precoding matrices included in the third group of the codebook is a matrix including four non-zero values for each layer.
21. (Currently Amended) The method of claim [[4]] 19, further comprising: receiving, from the base station, configuration information including information related to a codebook subset restriction for the codebook-based PUSCH transmission, wherein the information related to the codebook subset restriction for the codebook- based PUSCH transmission is based on the capability information, and wherein the codebook subset is configured further based on the information related to the codebook subset restriction for the codebook-based PUSCH transmission.
22. (Currently Amended) The method of claim [[6]] 21, wherein a payload size of the precoding information included in the DCI is determined based on the information related to the codebook subset restriction for the codebook-based PUSCH transmission.
23. (Currently Amended) The method of claim [[7]] 22, wherein the payload size of the precoding information for a case of the codebook subset being configured based on (i) the first group of the codebook, (ii) the second group of the codebook and (iii) the third group of the codebook is the largest among (a) the payload size of the precoding information for a case of the codebook subset being configured based on (i) the first group of the codebook, (ii) the second group of the codebook and (iii) the third group of the codebook, (b) the payload size of the precoding information for a case of the codebook subset being configured based on (i) the first group of the codebook and (ii) the second group of the codebook and (c) the payload size of the precoding information for a case of the codebook subset being configured based on (i) the first group of the codebook.
24. (Currently Amended) The method of claim [[8]] 23, wherein the payload size of the precoding information for a case of the codebook subset being configured based on (i) the first group of the codebook is the smallest among (a) the payload size of the precoding information for a case of the codebook subset being configured based on (i) the first group of the codebook, (ii) the second group of the codebook and (iii) the third group of the codebook, (b) the payload size of the precoding information for a case of the codebook subset being configured based on (i) the first group of the codebook and (ii) the second group of the codebook and (c) the payload size of the precoding information for a case of the codebook subset being configured based on (i) the first group of the codebook.
25. (Currently Amended) The method of claim [[6]] 21, wherein the configuration information further includes information related to a transmission rank for the codebook- based PUSCH transmission, and wherein the codebook subset is configured further based on the information related to the transmission rank for the codebook-based PUSCH transmission.
26. (Currently Amended) The method of claim [[10]] 25, wherein the configuration information further includes information related to a wave form for the codebook-based PUSCH transmission.
27. (Currently Amended) The method of claim [[11]] 26, wherein the codebook is differently configured based on a type of the wave form for the codebook-based PUSCH transmission.
28. (Currently Amended) The method of claim [[12]] 27, wherein the type of the wave form for the codebook-based PUSCH transmission is one of Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM) and discrete Fourier transform spread OFDM (DFTs-OFDM).
29. (Currently Amended) The method of claim [[13]] 28, wherein a codebook for when the CP-OFDM is used for the codebook-based PUSCH transmission is defined for a rank 1 to a rank 4, and wherein a codebook for when the DFTs-OFDM is used for the codebook-based PUSCH transmission is defined for only the rank 1.
30. (Currently Amended) The method of claim [[1]] 16, wherein the capability information further includes information on the codebook subset.


31. (Currently Amended) The method of claim [[1]] 16, wherein the codebook including (i) the first group, (ii) the second group, and (iii) the third group is related to a rank 2 transmission.
32. (Currently Amended) The method of claim [[16]] 31, wherein the codebook including (i) the first group, (ii) the second group, and (iii) the third group is further related to a rank 3 transmission.
33. (Currently Amended) The method of claim [[17]] 32, wherein the codebook including (i) the first group, (ii) the second group, and (iii) the third group is further related to a rank 4 transmission.
34. (Currently Amended) The method of claim [[18]] 33, wherein the codebook including (i) the first group, (ii) the second group, and (iii) the third group is further related to a rank 1 transmission.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/           Primary Examiner, Art Unit 2471